UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                          __________________

                              No. 99-40317
                            Summary Calendar
                           __________________

                      UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                 versus

                       JESUS ALEJANDRO GARCIA,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (C-98-CR-291-1)
_________________________________________________________________

                            January 4, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     The federal public defender appointed to represent Jesus

Alejandro Garcia has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Garcia has filed a response to counsel’s motion, asserting that the

district   court   erred   by   failing   to   find   that   he   met   the

requirements of the “safety valve” provision of 18 U.S.C. § 3553(f)

and U.S.S.G. § 5C1.2; that he was denied his right to allocution;

that he was denied effective assistance of counsel, because counsel

failed to move for a downward departure based on Garcia’s status as



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
a deportable alien; and that the use at sentencing of statements he

made to a jailhouse informant violated his right to counsel.

     The   record    has   not   been   adequately   developed   for   us   to

consider Garcia’s ineffective-assistance-of-counsel argument on

direct appeal.      See United States v. Gibson, 55 F.3d 173, 179 (5th

Cir. 1995).   Our independent review of the briefs and the record

discloses no nonfrivolous appellate issue. Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is

                                                             DISMISSED.




                                    - 2 -